Name: Commission Regulation (EEC) No 3415/87 of 13 November 1987 amending Regulation (EEC) No 3295/87 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 87 Official Journal of the European Communities No L 324/23 COMMISSION REGULATION (EEC) No 3415/87 of 13 November 1987 amending Regulation (EEC) No 3295/87 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3295/87 is hereby replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1907/87 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 November 1987 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty were fixed by Commission Regulation (EEC) No 3295/87 0 ; Whereas it has been found that certain of these rates are erroneous ; whereas they must therefore be corrected and the relevant Regulation must be amended ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, on application via the party concerned, it shall apply to operations completed from 1 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 November 1987. For the Commission * Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40 . (3) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 182, 3 . 7 . 1987, p . 51 . O OJ No L 309, 31 . 10 . 1987, p . 94 . No L 324/24 Official Journal of the European Communities 14. 11 . 87 ANNEX (ECU/100 kg) CCT heading No Description Rateof refund 10.01 B I Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 11,233  Other than for the manufacture of starch :  On exports of goods falling under heading No 19.03 to the United States of America 9,159  In all other cases 12,633 10.01 B II Durum wheat : '  On exports of goods falling under heading No 19.03 to the United States of America 10,627  In all other cases 14,658 10.02 Rye 10,885 10.03 Barley 13,734 10.04 Oats 11,220 10.05 B Maize, other than hybrid maize for sowing :  For the manufacture of starch 9,974  Other than for the manufacture of starch 10,974 10.06 B I b) 1 Round grain husked rice 41,670 10.06 Bib) 2 Long grain husked rice 36,253 10.06 B II b) 1 Round grain wholly milled rice 53,768 10.06 B lib) 2 Long grain wholly milled rice 52,541 10.06 B III Broken rice :  For the manufacture of starch 16,341  Other than for the manufacture of starch 17,541 10.07 C Sorghum 7,744 11.01 A Wheat or meslin flour :  On exports of goods falling under heading No 19.03 to the United States of America 10,931  In all other cases 15,077 11.01 B Rye flour 21,016 11.02 Ala) Durum wheat groats and meal :  On exports of goods falling under heading No 19.03 to the United States of America 16,472  In all other cases 22,720 1 1 .02 A I b) Common wheat groats and meal :  On exports of goods falling under heading No 19.03 to the United States of America 10,931  In all other cases 15,077